Exhibit 10.2

 

Installment Purchase Agreement

 

                  

         This Installment Purchase Agreement (this “Agreement”) is dated as of
June 30, 2006, by and between Michael Vardakis (“Seller”) and David Price
(“Price”).  Seller herby agrees that Price may assign all or any portion of his
rights and obligations under this Agreement to one or more transferees
(“Permitted Designees”).  Each Permitted Designee, if any, will be an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (the “Securities Act”).   As used in this Agreement,
the term “Buyer” means Price and/or the Permitted Designees purchasing any of
Seller's shares of Common Stock, par value $.0001 per share (“Common Stock”) of
Syntony Group, Inc., a Utah corporation (the “Company”), pursuant to this
Agreement, and the term “Parties” means Seller and Price and/or Price's
Permitted Designees.

 

         WHEREAS, Seller owns of record and beneficially 13,245,001 shares of
Common Stock of the Company and wishes to sell and transfer to Buyer 600,000 of
such shares (the “Purchased Shares”) upon the terms and subject to the
conditions set forth in this Agreement; and

          

         WHEREAS, Buyer wishes to purchase from Seller the Purchased Shares upon
the terms and subject to the conditions set forth in this Agreement; and

          

         WHEREAS, the purchase price for the Purchased Shares shall be $300,000,
payable in 12 consecutive monthly installments, without interest, of $25,000
each (collectively, the “Installments” and individually, an “Installment”)
commencing on October 31, 2006 and payable on the last day of each calendar
month thereafter through and including September 30, 2007; and

          

            WHEREAS, at a closing (the “Closing”) to be held by telephone
pursuant to Article 1 of this Agreement, Seller, Price, Buyer and Hirshfield
Law, as Escrow Agent (the “Escrow Agent”), are executing and delivering an
Escrow Agreement dated the date of this Agreement (the “Escrow Agreement”) for
the purpose of ensuring the performance of Seller, Price and Buyer under this
Agreement;

 

         WHEREAS, each Party desires to execute and deliver this Agreement and
all related, required or necessary documentation that may be reasonably required
to complete the purchase and sale of the Purchased Shares (collectively, the
“Transaction Documents”); and

          

         WHEREAS, the Parties desire to make certain representations,
warranties, and agreements in connection with the purchase and sale of the
Purchased Shares (the “Transaction”);

          

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements contained herein, the
adequacy and legal sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows:

          

ARTICLE 1

THE CLOSING

 

         1.1       The Closing    (a) Unless this Agreement has been terminated
and the Transaction has been abandoned pursuant to Article 7 hereof, the Closing
will take place at a time and on a date (the “Closing Date”) to be specified by
the Parties, which will be no later than June 30, 2006 (the “Termination Date”);
provided, however, that all of the conditions provided for in Articles 5 and 6
hereof shall have been satisfied or waived by such date.  The Closing will be
held by telephone, at which time the documents and instruments necessary or
appropriate to effect the transactions contemplated herein to occur at the
Closing will be exchanged by E-mail or facsimile transmission, with original
counterparts to follow by next business day courier delivery.  Except as
otherwise provided herein all actions taken at the Closing will be deemed to be
taken simultaneously.

 

         (b)  As a condition precedent to the Closing of the purchase and sale
of the Purchased Shares, among other such conditions that are set forth in
Sections 5 and 6 hereof, Seller shall have executed and delivered the
indemnification agreement (the “Seller Indemnification Agreement”) that is
referenced in Section 6.4(b) hereof and deposited the same into escrow for
delivery to Buyer and the Company.

          

         (c)  At the Closing: (i) Seller, Price, Buyer and Hirshfield Law, as
Escrow Agent, are executing and delivering the Escrow Agreement, a copy of which
is attached hereto as Annex 1.1(c); (ii) Seller is delivering to the Escrow
Agent to be held pursuant to the terms of the Escrow Agreement stock
certificates evidencing the Purchased Shares registered in the names of Buyer
(the “Purchased Shares Escrowed Collateral”) and evidencing the respective
numbers of shares set forth opposite the name or names of Buyer in Annex
1.1(c)(2) hereto; (iii) Seller is delivering to the Escrow Agent to be held
pursuant to the terms of the Escrow Agreement a stock certificate registered in
his name and evidencing 300,000 shares of Common Stock of the Company (the
“Seller Certificate”) together with an executed blank stock power with signature
guaranteed by a commercial bank or a member of the New York Stock Exchange
(which executed stock power and Seller Certificate are hereinafter collectively
referred to as the “Seller Escrowed Collateral”); and (iv) Price is delivering
to the Escrow Agent to be held pursuant to the terms of the Escrow Agreement a
stock certificate registered in his name and evidencing 2,000,000 shares of
Common Stock of the Company (the “Price Certificate”) together with an executed
blank stock power with signature guaranteed by a commercial bank or a member of
the New York Stock Exchange (which executed stock power and Price Certificate
are hereinafter collectively referred to as the “Price Escrowed
Collateral”).   Each stock certificate shall bear a legend (the “Legend”) that
the shares of Common Stock of the Company evidenced thereby have not been
registered under the Securities Act of 1933 and the further legend required by
the Registration Agreement dated April 2, 2004, a copy of which is attached
hereto as Annex 1.1(c)(3) hereto.

          

         (d)  The wire transfer instructions set forth on Annex 1.1(d) hereto
shall be followed by Buyer for the payment of each Installment.   

          

    

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

                                

Seller hereby represents and warrants to Buyer as follows:

          

         2.1 Disclosure Schedule.  The disclosure schedule attached hereto as
Annex 2.1 (the “Disclosure Schedule”) is divided into sections that correspond
to the sections of this Article 2.  The Disclosure Schedule comprises a list of
all exceptions to the truth and accuracy of, and of all disclosures or
descriptions required by, the representations and warranties set forth in the
remaining sections of this Article 2.

          

         2.2 Corporate Organization, etc.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Utah with the requisite corporate power and authority to carry on its business
as it is now being conducted and to own, operate and lease its properties and
assets, is duly qualified or licensed to do business as a foreign corporation in
good standing in every other jurisdiction in which the character or location of
the properties and assets owned, leased or operated by it or the conduct of its
business requires such qualification or licensing, except in such jurisdictions
in which the failure to be so qualified or licensed and in good standing would
not, individually or in the aggregate, have a Material Adverse Effect (as such
term is defined in Section 8.12 hereof) on the Company.  The Disclosure Schedule
contains a list of all jurisdictions in which Company is qualified or licensed
to do business and includes complete and correct copies of the Company's
articles of incorporation and bylaws.  The Company does not own or control any
capital stock of any corporation or any interest in any partnership, joint
venture or other entity.

          

         2.3   Capitalization.  The authorized capital securities of Company is
set forth in the Disclosure Schedule. The shares of Common Stock of the Company
(“Company Common Stock”) outstanding, as of the date of this Agreement and as
set forth in the Disclosure Schedule, represent all of the issued and
outstanding capital securities of Company.  All issued and outstanding shares of
Company Common Stock are duly authorized, validly issued, fully paid and
nonassessable and are without, and were not issued in violation of, preemptive
rights.  There are no other equity securities of Company outstanding or any
securities convertible into or exchangeable for such interests, securities or
rights.  Other than as set forth on the Disclosure Schedule and pursuant to this
Agreement, there is no subscription, option, warrant, call, right, contract,
agreement, commitment, understanding or arrangement to which the Company is a
party, or by which it is bound, with respect to the issuance, sale, delivery or
transfer of the capital securities of the Company, including any right of
conversion or exchange under any security or other instrument.  The Disclosure
Statement sets forth a complete list of all subsidiaries of the Company and the
articles of incorporation and By-laws of each such subsidiary.  

          

         2.4   Authorization Seller has all requisite power and authority to
enter into, execute, deliver, and perform its obligations under this
Agreement.  This Agreement has been duly and validly executed and delivered by
Seller and is the valid and binding legal obligation of Seller enforceable
against Seller in accordance with its terms, subject to bankruptcy, moratorium,
principles of equity and other limitations limiting the rights of creditors
generally.

          

         2.5   Non-Contravention Except as set forth in the Disclosure Schedule,
neither the execution, delivery and performance of this Agreement, and each
other agreement to be entered into in connection with this Agreement, nor the
consummation of the transactions contemplated herein will:

          

          (a) violate, contravene or be in conflict with any provision of the
articles of incorporation or By-laws of the Company or any subsidiary of the
Company (“Subsidiary”);

 

          (b) be in conflict with, or constitute a default, however defined (or
an event which, with the giving of due notice or lapse of time, or both, would
constitute such a default), under, or cause or permit the acceleration of the
maturity of, or give rise to any right of termination, cancellation, imposition
of fees or penalties under any debt, note, bond, lease, mortgage, indenture,
license, obligation, contract, commitment, franchise, permit, instrument or
other agreement or obligation to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary or any of their respective properties
or assets is or may be bound;

 

         (c) result in the creation or imposition of any pledge, lien, security
interest, restriction, option, claim or charge of any kind whatsoever
(“Encumbrances”) upon any property or assets of the Company or any Subsidiary
under any debt, obligation, contract, agreement or commitment to which the
Company or any Subsidiary is a party or by which Company or any Subsidiary of
any of their respective assets or properties are bound; or

 

          (d) materially violate any statute, treaty, law, judgment, writ,
injunction, decision, decree, order, regulation, ordinance or other similar
authoritative matters (referred to herein individually as a “Law” and
collectively as “Laws”) of any foreign, federal, state or local governmental or
quasi-governmental, administrative, regulatory or judicial court, department,
commission, agency, board, bureau, instrumentality or other authority (referred
to herein individually as an “Authority” and collectively as “Authorities”).

 

2.6 Consents and Approvals. Except as set forth in the Disclosure Schedule, with
respect to the Company, no consent, approval, order or authorization of or from,
or registration, notification, declaration or filing with (“Consent”) any
individual or entity, including without limitation any Authority, is required in
connection with the execution, delivery or performance of this Agreement by
Seller or the consummation by Seller of the transactions contemplated herein.

          

         2.7 Commission Filings; Financial Statements.        (a)  Seller has
delivered or made available to the Buyer accurate and complete copies (including
copies of exhibits) of each report, registration statement and definitive proxy
and information statements filed by the Company with the Commission
(collectively, with all information incorporated by reference therein or deemed
to be incorporated by reference therein, “Company Commission Documents”).  All
statements, reports, schedules, forms and other documents required to have been
filed by the Company with the Commission have been so filed on a timely basis
except for the Company's Quarterly Report on Form 10Q-SB, which was filed one
day late on May 16, 2005.  As of the time it was filed with the Commission (or,
if amended or  superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of Company Commission Documents complied
in all material respects with the applicable requirements of the Securities Act
or the Exchange Act; and (ii) none of Company Commission Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  

          

         (b)  The financial statements contained in Company Commission
Documents: (i) complied as to form in all material respects with the published
rules and regulations of the Commission applicable thereto; (ii) were prepared
in accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-QSB of the
Commission); and (iii) fairly present, in all material respects, the
consolidated financial position of Company and its consolidated subsidiaries as
of the respective dates thereof and the consolidated results of operations of
Company and its consolidated subsidiaries for the periods covered thereby.  All
adjustments considered necessary for a fair presentation of the financial
statements have been included.

          

         2.8 Absence of Undisclosed Liabilities.  The Company does not have any
liabilities, obligations or claims of any kind whatsoever, whether secured or
unsecured, accrued or unaccrued, fixed or contingent, matured or unmatured,
known or unknown, direct or indirect, contingent or otherwise and whether due or
to become due (referred to herein individually as a “Liability” and collectively
as “Liabilities”), other than: (a) Liabilities that are fully reflected or
reserved for in the consolidated balance sheet as at December 31, 2005 (the
“Balance Sheet”) included in the Company's Form 10-KSB filed with the
Commission; or (b) Liabilities that are set forth on the Disclosure Schedule.  

          

         2.9 Absence of Certain Changes.  Except as set forth in the Company
Commission Documents, the Company has owned and operated its assets, properties
and business in the ordinary course of business and consistent with past
practice. Without limiting the generality of the foregoing, subject to the
aforesaid exceptions, the Company has not experienced any change that has had or
could reasonably be expected to have a Material Adverse Effect on the Company.

          

         2.10 No Liabilities.  The Company does not have any Liabilities, except
for those which will be paid and discharged at the Closing by Seller.

 

         2.11 No Assets.  As of the Closing, the Company will not have any
assets (“Assets”) or operations of any kind, except as identified in the
Disclosure Schedule.  

          

         2.12 Litigation.  Except as disclosed in the Disclosure Schedule, there
is no legal, administrative, arbitration, or other proceeding, suit, claim or
action of any nature or investigation, review or audit of any kind, or any
judgment, decree, decision, injunction, writ or order pending, noticed,
scheduled, or, to the knowledge of Seller, threatened or contemplated by or
against or involving the Company, its assets, properties or business or its
directors, officers, agents or employees (but only in their capacity as such),
whether at law or in equity, before or by any person or entity or Authority, or
which questions or challenges the validity of this Agreement or any action taken
or to be taken by the Parties hereto pursuant to this Agreement or in connection
with the transactions contemplated herein.

     

         2.13 Contracts and Commitments; No Default.  The Company is not a party
to, nor are any of its Assets bound by, any contract (a “Company Contract”) that
is not disclosed in the Disclosure Schedule.  Except as disclosed in Disclosure
Schedule, none of Company Contracts contains a provision requiring the consent
of any party with respect to the consummation of the transactions contemplated
by this Agreement.  The Company is not in breach, violation or default, however
defined, in the performance of any of its obligations under any Company
Contract, and no facts and circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such breach, violation or
default thereunder or thereof, and, to the knowledge of Seller, no other parties
thereto are in a breach, violation or default, however defined, thereunder or
thereof, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such a breach, violation or
default thereunder or thereof.  

          

          2.14 No Broker or Finder.  Neither the Company nor, to the knowledge
of Seller, any of its directors, officers or employees, has employed any broker,
finder, investment banker or financial advisor or incurred any liability for any
brokerage fee or commission, finder's fee or financial advisory fee, in
connection with the transactions contemplated hereby, nor is there any basis
known to Seller for any such fee or commission to be claimed by any person or
entity.

          

         No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the Transaction based
upon arrangements made by or on behalf of the Company.  

 

         2.15 Intercompany And Affiliate Transactions; Insider Interests.
 Except as expressly identified in the Disclosure Schedule, there are, and
during the last two years there have been, no transactions, agreements or
arrangements of any kind, direct or indirect, between the Company, on the one
hand, and any director, officer, employee, stockholder, or affiliate of the
Company, on the other hand, including, without limitation, loans, guarantees or
pledges to, by or for the Company or from, to, by or for any of such persons,
that are effected with all corporate consents and approvals necessary under
controlling law, and currently in effect.

 

         2.16 Compliance with Law; Permits and Other Operating Rights.  Except
as set forth in the Disclosure Schedule, the properties, business and operations
of the Company are and have been in compliance in all respects with all Laws
applicable to the Company's assets, properties, business and operations, except
where the failure to comply would not have a Material Adverse Effect.  The
Company possesses all material permits, licenses and other authorizations from
all Authorities necessary to permit it to operate its business in the manner in
which it presently is conducted and the consummation of the transactions
contemplated by this Agreement will not prevent Company from being able to
continue to use such permits and operating rights.  The Company has not received
notice of any violation of any such applicable Law, and is not in default with
respect to any order, writ, judgment, award, injunction or decree of any
Authority.

  

         2.17 Books and Records.  The books of account, minute books, stock
record books, and other material records of the Company, all of which have been
made available to Buyer, are complete and correct in all material respects and
have been maintained in accordance with reasonable business practices.   The
minute books of the Company contain accurate and complete records of all formal
meetings held of, and corporate action taken by, the directors and officers, the
managers and committees of the managers of Company. At the Closing, all of those
books and records will be in the possession of Company.

          

         2.18 Business Generally; Accuracy of Information. No representation or
warranty made by Seller in this Agreement, the Disclosure Schedule, or in any
document, agreement or certificate furnished or to be furnished to Buyer at the
Closing by or on behalf of Seller in connection with any of the transactions
contemplated by this Agreement contains or will contain any untrue statement of
material fact or omit or will omit to state any material fact necessary in order
to make the statements herein or therein not misleading in light of the
circumstances in which they are made, and all of the foregoing completely and
correctly present the information required or purported to be set forth herein
or therein.

          

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

 

            Buyer represents and warrants to the Seller as follows:  

 

         3.1 Authorization and Power.  Buyer has all power and authority to
enter into this Agreement and to carry out the transactions contemplated
herein.  Buyer has taken all action required by law or otherwise to authorize
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated herein.  This Agreement is the valid and
binding legal obligation of Buyer enforceable against each of them in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws that affect creditors'
rights generally.

 

         3.2   Non-Contravention.  Neither the execution, delivery and
performance of this Agreement nor the consummation of the transactions
contemplated herein will:

 

         (a)  be in conflict with, or constitute a default, however defined (or
an event which, with the giving of due notice or lapse of time, or both, would
constitute such a default), under any agreement to which Buyer is a party; or

          

         (b)  violate any Law of any Authority.

          

         3.3 Consents and Approvals.  No Consent is required by any person or
entity, including without limitation any Authority, in connection with the
execution, delivery and performance by Buyer, or the consummation of the
transactions contemplated herein, other than any Consent which, if not made or
obtained, will not, individually or in the aggregate, have a Material Adverse
Effect on the business of Company.

 

         3.4 Litigation.  There is no legal, administrative, arbitration, or
other proceeding, suit, claim or action of any nature or investigation, review
or audit of any kind, or any judgment, decree, decision, injunction, writ or
order pending, noticed, scheduled, or, to the knowledge of Buyer, threatened or
contemplated by or against or involving Buyer, its assets, properties or
business, whether at law or in equity, before or by any person or entity or
Authority, or which questions or challenges the validity of this Agreement or
any action taken or to be taken by the Parties hereto pursuant to this Agreement
or in connection with the transactions contemplated herein.

     

         3.5 No Broker or Finder.  No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission payable by the
Company in connection with the Transaction based upon arrangements made by or on
behalf of Buyer.

          

         3.6  Accredited Investor Status.   Each Buyer is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated by the
Commission under the Securities Act.

          

         3.7 Access to Company Information.  Each Buyer has had the opportunity
to examine the Company Commission Documents and the Disclosure Schedule and to
obtain additional information concerning the Company from Seller.

          

         3.8  Restricted Securities.  Each Buyer understands that the
certificates representing the Purchased Shares will bear the Legend.

          

         3.9    “Bad Boy” Denial.  No Buyer is a “bad boy” within the meaning of
Rule 262 promulgated by the Commission under the Securities Act.    

    

ARTICLE 4

COVENANTS OF THE PARTIES

 

          4.1 Conduct of Business.  Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing Date, Seller
will cause the Company to conduct its business and operations according to its
ordinary and usual course of business consistent with past practices.  Without
limiting the generality of the foregoing, and, except as otherwise expressly
provided in this Agreement or as otherwise disclosed on the Disclosure Schedule,
prior to the Closing Date, without the prior written consent of Buyer, not to be
unreasonably delayed, Seller will cause the Company not to:

          

         (a)  amend its articles of incorporation or bylaws;

          

         (b)  issue, reissue, sell, deliver or pledge or authorize or propose
the issuance, reissuance, sale, delivery or pledge of shares of capital stock of
any class, or securities convertible into capital stock of any class, or any
rights, warrants or options to acquire any convertible securities or capital
stock, other than the issuance of directors' qualifying shares to the two
directors taking office on the Closing date;

          

          (c) adjust, split, combine, subdivide, reclassify or redeem, purchase
or otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
shares of its capital stock, or any of its other securities;

 

         (d)  declare, set aside or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
its capital stock, redeem or otherwise acquire any shares of its capital stock
or other securities, alter any term of any of its outstanding securities;

          

         (e)  hire any additional personnel;

          

         (g) incur, assume, suffer or become subject to, whether directly or by
way of guarantee or otherwise, any Liabilities;

          

         (h)  make or enter into any commitment for capital expenditures;

          

         (i)  pay, lend or advance any amount to, or sell, transfer or lease any
properties or assets (real, personal or mixed, tangible or intangible) to, or
enter into any agreement or arrangement with, any of its officers or directors
or any affiliate or associate of any of its officers or directors;

          

         (j)  terminate, enter into or amend in any material respect any
contract, agreement, lease, license or commitment, or take any action or omit to
take any action which will cause a breach, violation or default (however
defined) under any contract, except in the ordinary course of business and
consistent with past practice;

          

         (k)  acquire any of the business or assets of any other person or
entity;

          

         (l)  permit any of its current insurance (or reinsurance) policies to
be cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than coverage remaining under
those cancelled, terminated or lapsed are in full force and effect;

          

         (m)  enter into other material agreements, commitments or contracts not
in the ordinary course of business or in excess of current requirements;

          

         (n)  settle or compromise any suit, claim or dispute, or threatened
suit, claim or dispute (other than any settlement or compromise having no effect
upon the Company, its assets, operations or financial position); or

          

         (o)  agree in writing or otherwise to take any of the foregoing actions
or any action which would make any representation or warranty in this Agreement
untrue or incorrect in any material respect.

          

         4.2 Full Access.  Throughout the period prior to Closing, Seller will
afford to Buyer and its counsel, accountants, investment advisors and other
authorized representatives and agents, reasonable access to the facilities,
properties, books and records of the Company in order that Buyer may have full
opportunity to make such investigations as it will desire to make of the affairs
of the Company.  Seller will furnish such additional financial and operating
data and other information as Buyer will, from time to time, reasonably request,
including without limitation access to the working papers of the Company's
independent certified public accountants; provided, however, that any such
investigation will not affect or otherwise diminish or obviate in any respect
any of the representations and warranties of Seller.

          

         4.3 Confidentiality.  Each of the Parties hereto agrees that he will
not use, or permit the use of, any of the information relating to any other
party hereto furnished to him in connection with the transactions contemplated
herein (“Information”) in a manner or for a purpose detrimental to such other
Party or otherwise than in connection with the Transaction, and that they will
not disclose, divulge, provide or make accessible (collectively, “Disclose”), or
permit the disclosure of, any of the Information to any person or entity, other
than their respective directors, officers, employees, investment advisors,
accountants, counsel and other authorized representatives and agents, except
that the Company may file a Current Report on Form 8-K with the Commission and
except as may be required by judicial or administrative process or, in the
opinion of such Party's counsel, by other requirements of Law; provided,
however, that prior to any Disclosure of any Information permitted hereunder,
the disclosing Party will first obtain the recipients' undertaking to comply
with the provisions of this Section with respect to such information.  The term
“Information” as used herein will not include any information relating to a
Party that the Party receiving such information can show: (i) to have been in
its possession prior to its receipt from the disclosing Party; (ii) to be now or
to later become generally available to the public through no fault of the
receiving Party; (iii) to have been available to the public at the time of its
receipt by the receiving Party; (iv) to have been received separately by the
receiving Party in an unrestricted manner from a person entitled to disclose
such information; or (v) to have been developed independently by the receiving
Party without regard to any information received in connection with the
Transaction.  Each of the Parties hereto also agrees to promptly return to the
Party from whom he originally received such information all original and
duplicate copies of written materials containing Information should the
transactions contemplated herein not occur.  All Parties hereto will be deemed
to have satisfied their obligations to hold the Information confidential if each
exercises the same care as each takes with respect to his own similar
information.

 

         4.4 Filings; Consents; Removal of Objections. Subject to the terms to
take or cause to be taken all actions and do or cause to be done all things
necessary, proper or advisable under applicable Laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all Consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein.  In furtherance, and not
in limitation of the foregoing, it is the intent of the Parties to consummate
the transactions contemplated herein at the earliest practicable time, and they
respectively agree to exert commercially reasonable efforts to that end,
including without limitation: (i) the removal or satisfaction, if possible, of
any objections to the validity or legality of the transactions contemplated
herein; and (ii) the satisfaction of the conditions to consummation of the
transactions contemplated hereby.

 

         4.5 Further Assurances; Cooperation; Notification.  (a) Each of the
Parties hereto will, before, at and after Closing, execute and deliver such
instruments and take such other actions as the other Party may reasonably
require in order to carry out the intent of this Agreement.   Without limiting
the generality of the foregoing, at any time after the Closing, at the
reasonable request of Buyer and without further consideration, Seller will
execute and deliver such instruments of sale, transfer, conveyance, assignment
and confirmation and take such action as Buyer may reasonably deem necessary or
desirable in order to more effectively consummate the transactions contemplated
hereby.

          

          (b)  At all times from the date hereof until the Closing, each of the
Parties will promptly notify the other in writing of the occurrence of any event
which he reasonably believes will or may result in a failure by such Party to
satisfy the conditions specified in this Article 4.

          

           4.6 Supplements to the Disclosure Schedule.  Prior to the Closing,
Seller will supplement or amend the Disclosure Schedule with respect to any
event or development which, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in the
Disclosure Schedule or which is necessary to correct any information in the
Disclosure Schedule or in any representation and warranty of Seller which has
been rendered inaccurate by reason of such event or development.  For purposes
of determining the accuracy as of the date hereof of the representations and
warranties of Seller contained in Article 2 hereof in order to determine the
fulfillment of the conditions set forth herein, the Disclosure Schedule will be
deemed to exclude any information contained in any supplement or amendment
hereto delivered after the delivery of the Disclosure Schedule.

          

          4.7 Public Announcements.  None of the Parties hereto will make any
public announcement with respect to the transactions contemplated herein without
the prior written consent of the other Party, which consent will not be
unreasonably withheld or delayed; provided, however, that either of the Parties
hereto may at any time make any announcements that are required by applicable
Law so long as the Party so required to make an announcement promptly upon
learning of such requirement notifies the other Party of such requirement and
discusses with the other Party in good faith the exact proposed wording of any
such announcement.  

          

          4.8 Satisfaction of Conditions Precedent.  Each Party will use
commercially reasonable efforts to satisfy or cause to be satisfied all the
conditions precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on his part in order to
effect the transactions contemplated hereby.

          

ARTICLE 5

CONDITIONS TO THE OBLIGATIONS OF BUYER

          

Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Buyer to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Closing, or waiver by Buyer, of
each of the following conditions:

          

              5.1 Representations and Warranties True.  The representations and
warranties of Seller contained in this Agreement, including without limitation
in the Disclosure Schedule initially delivered to Company as Annex 2.1 (and not
including any changes or additions delivered to Buyer pursuant Section 4.6),
will be true, complete and accurate in all material respects as of the date when
made and at and as of the Closing Date as though such representations and
warranties were made at and as of such time, except for changes specifically
permitted or contemplated by this Agreement, and except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case they will be true and correct at the Closing with
respect to such date or period.

          

              5.2 Performance.  Seller will have performed and complied in all
material respects with all agreements, covenants, obligations and conditions
required by this Agreement to be performed or complied with by Seller on or
prior to the Closing.

          

              5.3 Required Approvals and Consents.       (a)  All action
required by Law to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will have
been duly and validly taken.

          

         (b)  All Consents of or from all Authorities required hereunder to
consummate the transactions contemplated herein, will have been delivered, made
or obtained, and Buyer will have received copies     thereof.

 

              5.4 Agreements and Documents. Buyer will have received the
following agreements and documents, each of which will be in full force and
effect:

          

         (a)  a certificate executed by Seller confirming that the conditions
set forth in Sections 5.1, 5.2, 5.3, 5.5, 5.6, 5.7 and 5.8 have been duly
satisfied.

          

         (b)  the duly executed and delivered Indemnity Agreement of Seller that
is attached hereto as Annex 5.4(b) and incorporated herein by reference.

          

              5.5 Adverse Changes.  No material adverse change will have
occurred in the business, financial condition, prospects, assets or operations
of the Company since December 31, 2005, except as set forth on Annex 5.5
attached hereto.

 

              5.6 No Proceeding or Litigation. No suit, action, investigation,
inquiry or other proceeding by any Authority or other person or entity will have
been instituted or threatened which delays or questions the validity or legality
of the transactions contemplated hereby or which, if successfully asserted,
would, in the reasonable judgment of Buyer, individually or in the aggregate,
otherwise have a Material Adverse Effect on the Company's business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.

          

              5.7 Legislation.  No Law will have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.

          

              5.8 Appropriate Documentation.  Buyer will have received, in a
form and substance reasonably satisfactory to Buyer, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 5 as Buyer may
reasonably request, along with duly executed copies of the Transaction Documents
by the Parties.

          

ARTICLE 6

CONDITIONS TO OBLIGATIONS OF SELLER

          

         Notwithstanding anything in this Agreement to the contrary, the
obligation of Seller to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Closing of each of the following
conditions:

     

         6.1 Representations and Warranties True.  The representations and
warranties of Buyer contained in this Agreement will be true, complete and
accurate in all material respects as of the date when made and at and as of the
Closing, as though such representations and warranties were made at and as of
such time, except for changes permitted or contemplated in this Agreement, and
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case they will be true and correct at
the Closing with respect to such date or period.

 

         6.2 Performance.  Buyer will have performed and complied in all
material respects with all agreements, covenants, obligations and conditions
required by this Agreement to be performed or complied with by Buyer at or prior
to the Closing.

 

            6.3 Required Approvals and Consents.     (a) All action required by
Law to authorize the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will have been duly and
validly taken.

          

         (b)  All Consents of or from all Authorities required hereunder to
consummate the transactions contemplated herein, will have been delivered, made
or obtained, and Seller will have received copies thereof.

          

         6.4 Agreements and Documents.  Buyer will have received the following
agreements and documents, each of which will be in full force and effect:

          

         (a)    a certificate executed by Buyer in full force and effect
confirming that the conditions set forth in Sections 6.1, 6.2, 6.3, 6.5, 6.6,
6.7 and 6.8 have been duly satisfied.

          

         (b)  the duly executed and delivered Indemnity Agreement of Buyer that
is attached hereto as Annex 6.4(b) and incorporated herein by reference.

          

         6.5 Adverse Changes.  No material adverse change will have occurred in
the ability of Buyer to perform its obligations under this Agreement.

          

         6.6 No Proceeding or Litigation.  No suit, action, investigation,
inquiry or other proceeding by any Authority or other person or entity will have
been instituted or threatened which delays or questions the validity or legality
of the transactions contemplated hereby or which, if successfully asserted,
would, in the reasonable judgment of Seller, individually or in the aggregate,
otherwise have a Material Adverse Effect on Company's business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.

          

         6.7 Legislation.  No Law will have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.  

          

         6.8 Appropriate Documentation.  Seller will have received, in a form
and substance reasonably satisfactory to Seller, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 6 as Seller may
reasonably request, along with duly executed copies of the Transaction Documents
by the Parties.

          

ARTICLE 7

TERMINATION AND ABANDONMENT

     

         7.1 Termination by Mutual Consent.  This Agreement may be terminated at
any time prior to the Closing by the written consent of Seller and Buyer.

          

         7.2 Termination by Either Seller or Buyer.  This Agreement may be
terminated by either Seller or Buyer if the Closing is not consummated by the
Termination Date (provided that the right to terminate this Agreement under this
Section 7.2 will not be available to any Party whose failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of the Closing to occur on or before such date).

          

         7.3 Termination by Buyer.  This Agreement may be terminated at any time
prior to the Closing by Buyer if any of the conditions provided for in Article 5
have not been met or waived by Company in writing prior to the Closing.

          

         7.4 Termination by Seller.  This Agreement may be terminated prior to
the Closing by Seller if any of the conditions provided for in Article 6 have
not been met or waived by Seller in writing prior to the Closing.

          

          7.5 Procedure and Effect of Termination.  In the event of termination
of this Agreement and abandonment of the transactions contemplated hereby by
Buyer or Seller pursuant to this Article 7, written notice thereof will be given
to the other Party and this Agreement will terminate and the transactions
contemplated hereby will be abandoned, without further action by the Parties
hereto.  If this Agreement is terminated as provided herein:

 

         (a)  Each Party will, upon request, redeliver all documents, work
papers and other material of the other Party relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
the Party furnishing the same;

          

          (b)  No Party will have any liability for a breach of any
representation, warranty, agreement, covenant or the provision of this
Agreement, unless such breach was due to a willful or bad faith action or
omission of such Party or any representative, agent, employee or independent
contractor thereof; and

           

         (c)  All filings, applications and other submissions made pursuant to
the terms of this Agreement will, to the extent practicable, be withdrawn from
the agency or other person to which made.

          

ARTICLE 8

MISCELLANEOUS PROVISIONS

 

         8.1 Expenses.  Buyer and Seller will each bear their own costs and
expenses relating to the transactions contemplated hereby, including without
limitation, fees and expenses of legal counsel, accountants, investment bankers,
brokers or finders, printers, copiers, consultants or other representatives for
the services used, hired or connected with the transactions contemplated
hereby.  Neither Buyer nor Seller will charge any of his expenses to the Company
or seek reimbursement from the Company for any of his expenses.

          

          8.2 Survival.  The representations and warranties of the Parties shall
survive the Closing for a period of one (1) year.

          

          8.3 Amendment and Modification.  Subject to applicable Law, this
Agreement may be amended or modified by the Parties at any time with respect to
any of the terms contained herein; provided, however, that all such amendments
and modifications must be in writing duly executed by all of the Parties hereto.

          

          8.4 Waiver of Compliance; Consents.  Any failure of a Party to comply
with any obligation, covenant, agreement or condition herein may be expressly
waived in writing by the Party entitled hereby to such compliance, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. No single or partial exercise
of a right or remedy will preclude any other or further exercise thereof or of
any other right or remedy hereunder. Whenever this Agreement requires or permits
the consent by or on behalf of a Party, such consent will be given in writing in
the same manner as for waivers of compliance.

 

         8.5 No Third Party Beneficiaries. Nothing in this Agreement will
entitle any person or entity (other than a Party hereto and his respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.

          

         8.6 Notices.  All notices, requests, demands and other communications
required or permitted hereunder will be made in writing and will be deemed to
have been duly given and effective: (i) on the date of delivery, if delivered
personally; (ii) on the earlier of the fourth (4th) day after mailing or the
date of the return receipt acknowledgement, if mailed, postage prepaid, by
certified or registered mail, return receipt requested; or (iii) on the date of
transmission, if sent by facsimile, telecopy, telegraph, telex or other similar
telegraphic communications equipment, or to such other person or address as the
Company will furnish to the other Parties hereto in writing in accordance with
this subsection.

 

If to the Seller:

 

Michael Vardakas

601 South State Street

Salt Lake City UT 84111

Telephone:  (801) 550-5800

Facsimile:   (801) 359-2032

E-Mail:       mmvardakis@yahoo.com

 

With a copy to:

 

Leonard W. Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

 

If to the Buyer:

 

David Price

Airport Free Zone

PO Box 211748

Dubai, United Arab Emirates

            Telephone: (011) 971-50195-1697

Facsimile:   (646) 514-0748

E-Mail: dprice17@btopenworld.com

With a copy to:

 

Peter B. Hirshfield, Esq.

Hirshfield Law

1035 Park Avenue, Suite 7B

New York NY 10028-0912

Telephone:    (646) 827-9362

Facsimile:      (646) 349-1665

E-Mail: phirshfield@hirshfieldlaw.com

 

or to such other person or address as Buyer will furnish to Seller in writing in
accordance with this subsection.

 

         8.7 Assignment.  This Agreement and all of the provisions hereof will
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by Seller without
the prior written consent of Buyer.

          

          8.8 Governing Law.  This Agreement and the legal relations among the
Parties hereto will be governed by and construed in accordance with the internal
substantive laws of the State of New York (without regard to the laws of
conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.

          

         8.9 Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

          

         8.10 Facsimile and Scanned Execution.        Receipt by either Party of
a counterpart of this Agreement manually signed and then scanned electronically
and E-mailed to the other Party or manually signed and then sent by facsimile
transmission to the other Party shall, for all purposes, be deemed to be an
original counterpart with the same force and effect as the manually signed
counterpart from which it was electronically reproduced.  

          

         8.11 Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and will not constitute a part
hereof.

          

         8.12 Entire Agreement.  This Agreement, the Disclosure Schedule and the
exhibits and other writings referred to in this Agreement or in the Disclosure
Schedule or any such exhibit or other writing are part of this Agreement,
together they embody the entire agreement and understanding of the Parties
hereto in respect of the transactions contemplated by this Agreement and
together they are referred to as this Agreement or the Transaction
Documents.  There are no restrictions, promises, warranties, agreements,
covenants or undertakings, other than those expressly set forth or referred to
in this Agreement.  This Agreement supersedes all prior agreements and
understandings between the Parties with respect to the transaction or
transactions contemplated by this Agreement, including, without limitation, the
Binding Letter of Intent dated June 7, 2006 between the Parties.  Provisions of
this Agreement will be interpreted to be valid and enforceable under applicable
Law to the extent that such interpretation does not materially alter this
Agreement; provided, however, that if any such provision becomes invalid or
unenforceable under applicable Law such provision will be stricken to the extent
necessary and the remainder of such provisions and the remainder of this
Agreement will continue in full force and effect.

          

         8.13 Definition of Material Adverse Effect.  “Material Adverse Effect”
with respect to a party means a material adverse change in or effect on the
business, operations, financial condition, properties, liabilities or prospects
of that party taken as a whole; provided, however, that a Material Adverse
Effect will not be deemed to include (i) changes as a result of the announcement
of this Agreement or the transactions contemplated hereby, (ii) events or
conditions arising from changes in general business or economic conditions or
(iii) changes in generally accepted accounting principles.         

                                                               

          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

     

Seller

 

/s/ Michael Vardakis_

Michael Vardakis

 

Buyer

 

/s/ David Price

David Price      

 

 


Annex 1.1(c)

 

ESCROW AGREEMENT

 

            This Escrow Agreement is made and entered into as of June 30, 2006,
by Michael Vardakis (the “Seller”), the parties listed in the signature page of
this Agreement under the caption “The Buyers” (collectively, the “Buyers” and
individually, a “Buyer”), David Price (“Price”) and Hirshfield Law, as Escrow
Agent hereunder (the “Escrow Agent”).

 

R E C I T A L S



         WHEREAS, the Seller and Price have entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”), dated as of the date hereof,
pursuant to which, among other things, the Seller has agreed to sell and Price
and certain other accredited investors named by Price have agreed to purchase an
aggregate of 12,345,001 shares of Common Stock, par value $.0001 per share
“Common Stock”), of Syntony Group, Inc., a Utah corporation (the “Company”), for
an aggregate purchase price of US $600,000; and

          

         WHEREAS, the Seller and the Buyers have entered into an Installment
Purchase Agreement (the “Installment Agreement”), dated as of the date hereof,
pursuant to which, among other things, the Seller has agreed to sell and the
Buyers have agreed to purchase an aggregate of 600,000 shares of Common Stock of
the Company (the “Purchased Shares”), for an aggregate purchase price of US
$300,000; and

          

         WHEREAS, the Installment Agreement provides that the Seller shall
deposit with the Escrow Agent certificates evidencing the Purchased Shares,
registered in the names certain of the Buyers and in such denominations as are
set forth opposite the names of such Buyers on the signature page hereof; and

          

         WHEREAS, the Installment Agreement provides that on the last day of
each of the 12 consecutive calendar months commencing on October 31, 2006, or,
if any such last day is not a business day, on the next succeeding business day
(each of such 12 dates being hereinafter called an “Installment Payment Date”),
the Buyers shall pay to the Seller US $25,000 by wire transfer of immediately
available funds; and

          

         WHEREAS, the Installment Agreement provides that Price shall deposit
with the Escrow Agent a certificate registered in the name of Price evidencing
2,000,000 shares of the Common Stock of the Company (the “Price Escrowed
Certificate”) purchased from the Seller pursuant to the Stock Purchase Agreement
together with an executed blank stock power with signature guaranteed by a
commercial bank or a member of the New York Stock Exchange (such Price Escrowed
Certificate and accompanying blank executed stock power being hereinafter
referred to as the “Price Escrowed Collateral”); and

          

         WHEREAS, the Installment Agreement provides that the Seller shall
deposit with the Escrow Agent: (i) stock certificates registered in the names of
the Buyers evidencing the Purchased Shares (the “Purchased Shares Collateral”);
and (ii) a stock certificate registered in the Seller's name evidencing 300,000
shares of Common Stock of the Company (the “Seller Escrowed Certificate”)
together with an executed blank stock power with signature guaranteed by a
commercial bank or a member of the New York Stock Exchange (such Seller Escrowed
Certificate and accompanying blank executed stock power being hereinafter
referred to as the “Seller Escrowed Collateral”); and

          

         WHEREAS, the Escrow  Agent has  agreed  to accept,  hold,  and
distribute the Price Escrowed Collateral, the Purchased Shares Collateral and
the Seller Escrowed Collateral (collectively, the “Collateral”) deposited with
it in accordance with the terms and conditions of this Escrow Agreement and the
Standard Terms annexed hereto an Annex A (collectively, this “Agreement”).

          

         WHEREAS,  in order to establish the escrow of the Collateral and to
effect the provisions of the Stock Purchase Agreement and the Installment
Agreement, the parties hereto have entered into this Agreement.

          

         NOW,  THEREFORE, in  consideration  of  the  foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged,  it  is hereby agreed as follows:

          

         1.     Appointment of and Acceptance by the Escrow Agent.  The Seller,
Price and the Buyers hereby appoint the Escrow Agent to serve as Escrow Agent
hereunder.  The Escrow Agent hereby accepts such appointment and, upon receipt
of the Collateral, agrees to hold and distribute the Collateral in accordance
with this Agreement.

          

         2.     Seller's Acknowledgement of the Escrow Agent's Legal
Representation. The Seller hereby acknowledges that the Escrow Agent is counsel
to Price and the Buyers in connection with the transactions contemplated and
referred herein.  The Seller agrees that in the event of any dispute arising in
connection with this Escrow Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Escrow Agent
shall be permitted to continue to represent Price and the Buyers and the Seller
will not seek to disqualify the Escrow Agent from continuing to act as such
counsel.

          

         3.     Deposit of the Price Collateral.  Price agrees that he shall
promptly deliver the Price Escrowed Collateral to the Escrow Agent.

          

         4.     Deposit of the Purchased Shares Collateral and the Seller
Escrowed Collateral.  The Seller agrees that he shall promptly deliver the
Purchased Shares Collateral and the Seller Escrowed Collateral to the Escrow
Agent.

          

         5.     Delivery of the Collateral by the Escrow Agent.

          

         (a)    The Escrow Agent will continue to hold the Purchased Shares
Collateral and the Price Escrowed Collateral until the Seller and the Buyer's
Representative (as such term is defined in Section 7(b)(v) hereof) shall have
delivered to the Escrow Agent a joint written direction directing the Escrow
Agent to disburse the Purchased Shares Collateral to the Buyers and the Price
Escrowed Collateral to Price (a “Joint Written Direction”).  The Seller and the
Buyer's Representative hereby agree to deliver such a joint written direction to
the Escrow Agent concurrently with payment in full for the Purchased Shares.  If
the Buyers shall have failed to pay to Seller on any Installment Payment Date US
$25,000 by wire transfer of immediately available funds and such default shall
have continued for a continuous period of ten calendar days after notice of such
default shall have been provided to the Escrow Agent and the Buyer's
Representative, the Escrow Agent shall promptly deliver to the Seller the
Purchased Shares Collateral, the Price Escrowed Collateral and the Seller
Escrowed Collateral.

          

         (b)    Unless the Escrow Agent shall have delivered the Seller Escrowed
Collateral to Seller pursuant to the last sentence of Section 5(a), the Escrow
Agent shall deliver the Seller Escrowed Collateral to the Seller on the second
anniversary of the Closing date under the Purchase Agreement.

          

         6.     Suspension of Performance; Delivery of the Collateral into
Court.  If at any time, there shall exist any dispute between the Seller and the
Buyers or between the Seller and Price with respect to holding or disposition of
any portion of the Collateral or any other obligations of the Escrow Agent
hereunder, or if at any time the Escrow Agent is unable to determine, to the
Escrow Agent's sole satisfaction, the proper disposition of any portion of the
Collateral or the Escrow Agent's proper actions with respect to its obligations
hereunder, or if the parties have not within ten (10) days of the furnishing by
the Escrow Agent of a notice of resignation pursuant to this Agreement,
appointed a successor Escrow Agent to act hereunder, then the Escrow Agent may,
in its sole discretion, take either or both of the following actions:

          

         (a)    suspend the performance of any of its obligations (including
without limitation any delivery obligations) under this Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of the Escrow
Agent or until a successor Escrow Agent shall be appointed (as the case may be);
and/or

          

         (b)    petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to the Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all
Collateral held by it pursuant to this Agreement.

 

The Escrow Agent shall have no liability to the Seller, the Buyers, Price or any
person with respect to any such suspension of performance or payment into court,
specifically including any liability or claimed liability that may arise, or be
alleged to have arisen, out of or as a result of any delay in the delivery of
any of the Collateral or any delay with respect to any other action required or
requested of the Escrow Agent.

 

         7.   Warranties.

          

(a)    The Seller makes the following representations and warranties to the
Escrow Agent:

 

         (i)     The Seller has full power and authority to execute and deliver
this Agreement and to perform  its obligations hereunder.

          

         (ii)    This Agreement has been executed by the Seller and is
enforceable against the Seller in accordance with its terms.

          

         (iii)   The execution, delivery, and performance by the Seller of this
Agreement will not  violate, conflict with, or cause a default under any
agreement to which the Seller is a party or any applicable law or regulation,
any court order or administrative ruling or degree by which the Seller is bound.

          

         (iv) No party other than the parties hereto have, or shall have, any
lien, claim or security interest in the Collateral or any part thereof.

          

         (v)    All of the representations and warranties of the Seller
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any delivery of the Collateral by the Escrow Agent.

          

(b)    Each Buyer makes the following representations and warranties to the
Escrow Agent:



         (i)   Such Buyer has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

          

         (ii)    This Agreement has been executed by such Buyer and is
enforceable against such Buyer in accordance with its terms.

          

         (iii)   The execution, delivery, and performance by such Buyer of this
Agreement will not  violate, conflict with, or cause a default under any
agreement to which such Buyer is a party or any applicable law or regulation,
any court order or administrative ruling or degree by which such Buyer is bound.

          

         (iv)   No party other than the parties hereto have, or shall have, any
lien, claim or security interest in the Collateral or any part thereof.

          

         (v)    Price has been duly appointed to act as the representative of
the Buyers hereunder (the “Buyer's Representative”) and has full power and
authority to execute, deliver any joint written direction to the Escrow Agent on
behalf of the Buyers, to amend, modify, or waive any provision of this Agreement
and to take any and all other actions as the Buyer's Representative under this
Agreement, all without further consent or direction form, or notice to, the
Buyers or any other party.

          

         (vi)   All of the representations and warranties of the Buyers
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any delivery of the Collateral by the Escrow Agent.

          

         8.     Notice.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been validly served, given or delivered
five (5) days after deposit in the United States mails, by certified mail with
return receipt requested and postage prepaid, when delivered personally, one (1)
day after delivered  to any  overnight  courier, or  when  transmitted by
electronic transmission by facsimile or E-mail addressed to the party to be
notified as follows:

 

(a) If to the Seller, to:

Mr. Michael Vardakis

601 South State Street

Salt Lake City UT 84111

Telephone:  (801) 550-5800

Facsimile:    (801) 359-2032

E-Mail:        mmvardakis@yahoo.com

With a copy to:

Leonard W. Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

(b) If to the Buyers, to:

c/o the Buyer's Representative

David Price

Airport Free Zone

P.O. Box 211748

Dubai, United Arab Emirates

Telephone:  (011)971-50195-1697

Facsimile:    (646) 514-0748

E-Mail:        dprice17@btoperworld.com

(c) If to Price, to:

Tendall FZCO

Airport Free Zone

P.O. Box 211748

Dubai, United Arab Emirates

Attention: David Price

Telephone: (011)971-50195-1697

Facsimile:   (646) 514-0748

E-Mail: dprice17@btoperworld.com

(d) If to the Escrow Agent, to:

Hirshfield Law

1035 Park Avenue

Suite 7B

New York NY 10028-0912

Telephone: (646) 827-9362

Facsimile:  (646) 349-1665

E-Mail:      phirshfield@hirshfieldlaw.com

 

         9.     Amendments or Waiver.    This Agreement may be changed, waived,
discharged or terminated only by a writing signed by the Seller, the Buyer's
Representative, Price and the Escrow Agent. No delay or omission by any party in
exercising any right with respect hereto shall operate as waiver.  A waiver on
any one occasion shall not be construed as a bar
to,  or waiver  of,  any right  or  remedy on  any  future occasion.

          

         10.   Entire Agreement.  This Agreement constitutes the entire
agreement between the parties relating to the holding and delivery of the
Collateral and sets forth in their entirety the obligations and duties of the
Escrow Agent with respect to the Collateral.

          

         11.   Execution of Counterparts.   This Agreement and any Joint Written
Direction may be executed in separate counterparts, which when so executed shall
constitute one and same agreement or direction.

          

         12.   Electronic Counterparts Acceptable.    The Seller, the Buyers,
Price and the Escrow Agent hereby agree that an electronically transmitted copy
of a manually signed counterpart of this Agreement or any Joint Written
Direction shall for all purposes be equivalent to the manually signed
counterpart so electronically transmitted.

          

         REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


          

          

         13.   Termination.   Upon the first to occur of the delivery of all of
the Collateral pursuant to Section 5 hereof or the payment into count of all of
the Collateral pursuant to Section 6(b) hereof, this  Agreement shall terminate
and the Escrow Agent shall have no further obligation or liability whatsoever
with respect to this Agreement or the Collateral.

          

         IN  WITNESS WHEREOF, the parties have hereunto set their hands and
seals the day and year  first above written.

                               


The Seller

 

___________________________

Michael Vardakis  

 

 

Price

 

___________________________

David Price

 

 

The Escrow Agent

 

Hirshfield Law

 

 

By:___________________

     Peter B. Hirshfield

 

The Buyer

 

The Buyer whose name appears below designates and appoints David Price as its
true and lawful Buyer's Representative with all the powers set forth in Section
7(b)(v) of this Agreement, with full power of substitution and resubstitution,
for it and in its name, place and stead, in any and all capacities, to sign any
and all amendments to this Agreement and any and all Joint Written Directions,
and other documents in connection therewith, granting unto said Buyer's
Representative full power and authority to do and perform each and every act and
thing requisite or necessary to be done in and about the premises, as fully to
all intents and purposes as he, she, or it might or could do in person, hereby
ratifying and confirming all that said Buyer's Representative, or his substitute
or substitutes, may lawfully do or cause to be done by virtue hereof. 

 

Name of Buyer

Number of Purchased Shares

 

Jockey Holdings LTD

Registration No. E34749

Beatrice Butterfield Building

Butterfield SQ

Providenciales, Turks and Caicos British West Indies

 

600,000


Annex A

 

HIRSHFIELD LAW

STANDARD TERMS FOR ALL ESCROW AGREEMENTS

 

 

Acceptance by Hirshfield Law (the “Escrow Agent”) of its duties under the Escrow
Agreement to which this is attached is subject to the following terms and
conditions (the “Standard Terms”), which all parties to the Escrow Agreement
hereby agree shall govern and control the rights, duties and privileges of the
Escrow Agent and shall be deemed incorporated by reference into the Escrow
Agreement as if set forth in full therein (the Escrow Agreement and these
Standard Terms shall together be referred to as the “Agreement"):

 

The duties of the Escrow Agent are to be determined solely by the express
provisions of the Agreement and the Escrow Agent shall have no responsibilities
except the performance of such duties and obligations as are specifically set
forth in the Agreement.

 

The Escrow Agent shall not be liable for any error of judgment, or for any act
taken or omitted by it, or for any mistake in fact or law, or for anything which
it may do or refrain from doing in connection herewith, except for its own
willful misconduct.  Without limiting the generality of the foregoing, the
Escrow Agent shall not incur liability and shall be fully protected in respect
of any action taken, omitted or suffered by it in good faith.

 

The Escrow Agent shall be entitled to act on or rely upon any written notice,
direction, request, waiver, consent, receipt or other paper or document which
appears to have been signed or presented by the party or parties entitled to
execute or deliver such document, and the Escrow Agent shall have no duty to
inquire of or investigate the authorization, signature or authenticity of such
person or document.

 

The Escrow Agent shall have no duty to invest or earn interest on any funds held
in escrow.  It may, however, deposit such funds or proceeds thereof in or with
any bank, savings or loan association, trust company, money market mutual fund
or financial institution (in its own name or in the name of any of its members
or nominees). The Escrow Agent has no obligation to, and does not undertake to,
perfect any security interests in any of the property, register any of the
property or the proceeds thereof, invest or redeem any of the property or
proceeds thereof, or surrender or tender any of the property or the proceeds
thereof for any reason, or in any other respect enforce the obligations or
preserve the rights of any party relating to any notes, debt instruments,
securities, contracts or other property or proceeds thereof held in escrow.

 

The Escrow Agent may resign its duties and shall thereupon be discharged from
all further duties or obligations hereunder at any time upon giving 10 days'
written notice to the parties to the Agreement.  The parties to the Agreement
will thereupon jointly designate a successor escrow agent hereunder within said
10-day period to whom the property held in escrow shall be delivered and shall
deliver to the Escrow Agent a general release executed by all parties to the
Agreement (other than the Escrow Agent) and shall pay the Escrow Agent in full
any amounts owed to it under the Agreement.  In default of such a joint
designation of a successor escrow agent and delivery of such release and
amounts, and unless the Escrow Agent has deposited the property held in escrow
with a court, the Escrow Agent shall retain the property theretofore held in
escrow as custodian thereof until otherwise directed by the parties to the
Agreement jointly, without further liability or responsibility.

 

The parties to the Agreement other than the Escrow Agent (collectively referred
to as the “Indemnitors”) jointly and severally agree to indemnify the Escrow
Agent and its members, employees and agents (jointly and severally the
“Indemnitees”) against, and hold them harmless of and from, any and all loss,
liability, cost, damage and expense, including, without limitation, reasonable
counsel fees (including those of the Escrow Agent computed at its regular hourly
rates), which the Indemnitees may suffer or incur by reason of any action, claim
or proceeding brought or threatened to be brought, whether by any party hereto
or by any other person or entity, against any Indemnitee or in which any
Indemnitee may become involved arising out of or relating directly or indirectly
in any way to the Agreement or any transaction to which the Agreement directly
or indirectly relates.  If the indemnification provided for in this paragraph
for any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are, as between the Indemnitors, just and equitable to pay to the
Indemnitees or to reimburse them for, the aggregate of any and all losses,
liabilities, costs, damages and expenses, including counsel fees, incurred by
the Indemnitees as a result of or in connection with, and any amount paid in
settlement of, any action, claim or proceeding arising out of or relating
directly or indirectly in any way to the Agreement or any transaction to which
the Agreement directly or indirectly relates.  The provisions of this paragraph
shall survive any termination of the Agreement, whether by disbursement of the
property held in escrow, the resignation of the Escrow Agent or otherwise.

 

The Escrow Agent may, but shall not be obligated to, in its sole discretion at
any time and from time to time, for any reason or for no reason, commence an
interpleader or other action, suit or proceeding for the resolution of any
controversy regarding this Agreement or the subject matter of its escrow.

 

THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY, AND BE CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS, AND THIS AGREEMENT CANNOT BE
CHANGED OR TERMINATED EXCEPT BY A WRITING SIGNED BY ALL OF THE PARTIES
HERETO.  THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT NO ACTION, SUIT OR
PROCEEDING SHALL BE COMMENCED AGAINST THE ESCROW AGENT UNLESS (A) THE ESCROW
AGENT SHALL FIRST HAVE BEEN GIVEN 30 DAYS' WRITTEN NOTICE OF THE CLAIM AND (B)
THE SAME IS BROUGHT IN A COURT OF COMPETENT JURISDICTION LOCATED IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK.  THE PARTIES TO THE AGREEMENT OTHER THAN THE
ESCROW AGENT AGREE THAT IN ANY ACTION, SUIT OR OTHER PROCEEDING COMMENCED BY THE
ESCROW AGENT, SERVICE BY MAIL AS PROVIDED HEREIN SHALL BE DEEMED GOOD, PROPER
AND EFFECTIVE SERVICE UPON SAID PARTY, AND EACH CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE COUNTY OF NEW YORK
(OR ANY OTHER COURT SELECTED BY THE ESCROW AGENT) IN ANY ACTION, SUIT OR
PROCEEDING HEREUNDER, HEREBY WAIVING ANY AND ALL RIGHT TO OBJECT TO THE
JURISDICTION OR VENUE OF SAID COURT.

 

If a controversy arises between one or more of the parties hereto, or between
any of the parties hereto and any person not a party hereto, as to whether or
not or to whom the Escrow Agent shall deliver the property held in escrow or any
portion thereof, or as to any other matter arising out of or relating to the
Agreement or the property held in escrow, the Escrow Agent shall not be required
to make any inquiry or investigation, or make any determination as to such
controversy, and need not make any delivery of such property but may retain it
until the rights of the parties to the dispute shall have finally been
determined by agreement in form, substance and formalities satisfactory to the
Escrow Agent or by final order of a court of competent jurisdiction from which
final order the time for appeal has expired without an appeal having been
taken.  If and to the extent directed to do so by said agreement or final order
the Escrow Agent shall deliver the property held in escrow within a reasonable
time after the Escrow Agent has received written notice of any such agreement or
final order, accompanied by proof satisfactory to it of the validity of such
agreement and/or the finality of such order.  The Escrow Agent shall be entitled
to assume that no such controversy has arisen unless it has received a written
notice that such a controversy has arisen which refers specifically to the
Agreement and identifies by name and address all parties to the
controversy.  Notwithstanding anything to the contrary set forth in the
Agreement, the Escrow Agent shall be entitled to comply with any order of any
court or other lawful authority which has not been stayed.

 

All notices, requests and other communications which may or must be given
hereunder shall be in writing and shall be deemed to have been duly given when
mailed by registered or certified mail, return receipt requested, to each of the
parties at their addresses set forth in the Agreement.  Any of the parties
hereto by notice in writing delivered or mailed to the other parties hereto, as
aforesaid, may change the name or address, or both, to which future notices to
it shall be delivered or mailed.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns, but not to the benefit of any third party.  The Agreement and
any rights thereunder may not be assigned without the prior written consent of
the Escrow Agent, and any purported assignment without the Escrow Agent's prior
written consent shall be null and void and of no effect whatsoever.  The rights
granted the Escrow Agent herein are cumulative and the exercise of any one or
more rights hereunder shall not constitute a waiver of the Escrow Agent's right
to assert all other legal and equitable remedies available to it under the
circumstances.  If one or more of the provisions or paragraphs of the Agreement
shall be held to be illegal or otherwise void or invalid, the remainder of the
Agreement shall not be affected and shall remain in full force and effect.

 

The parties to the Agreement acknowledge that the Escrow Agent has or may have
represented one or more of the parties to the Agreement in the past, and consent
to the continued representation by the Escrow Agent of one or more parties to
the Agreement.

 

To the extent inconsistent with any terms or provisions of the Escrow Agreement
to which this is attached, the provisions of these Standard Terms shall govern.


Annex 1.1(c)(2)

 

Purchased Shares Registration

 

 

Name and Address

 

Number of Shares

Jockey Holdings LTD

Registration No. E34749

Beatrice Butterfield Building

Butterfield SQ

Providenciales, Turks and Caicos British West Indies

600,000

 


       Annex 1.1(c)(3)

 

Registration Agreement

 

Syntony Group, Inc.

601 South State Street

Salt Lake City, Utah 84111

 

OTC Stock Transfer

231 East 2100 South, Suite #F

Salt Lake City, Utah 84115

 

National Association of Securities Dealers, Inc.

OTC Compliance Unit

9509 Key West Avenue

Rockville, MD  20850-3329

 

Attention:     Robert W. Nesbitt

               Senior Compliance Examiner

 

Re:       Conditions to quotations on the OTC Bulletin Board of

          the National Association of Securities Dealers, Inc.

          (the "NASD") of the common stock of Syntony Group,

          Inc., a Utah corporation (the "Company"), and related

          instructions to OTC Stock Transfer ("OTC")

 

Dear Ladies and Gentlemen:

 

          In consideration of the Company agreeing to file a Registration
Statement with the United States Securities and Exchange Commission covering the
resale of the "restricted securities" outlined below at no cost to the
undersigned person within a reasonable time and not later than June 30, 2004,
and to pursue the effectiveness of such Registration Statement with the
Company's "best efforts," and to facilitate the submission by the Company to the
National Association of Securities Dealers, Inc. (the "NASD") of quotations of
the Company's common stock on the OTC Bulletin Board of the NASD, and the NASD's
granting of such quotations, the undersigned person agrees as follows:

 

(1)   That the following stock certificate and the shares of common stock of the
Company represented thereby shall not be publicly sold unless and until:(i)there
is a Registration Statement filed with the United States Securities and Exchange
Commission covering this stock certificate and the shares of common stock
represented thereby, which has become effective; or (ii) the United States
Securities and Exchange Commission provides a "no action" letter which indicates
that registration prior to resale of this stock certificate and the shares of
common stock of the Company represented thereby is not required under Section 5
of the Securities Act of 1933, as amended (the "Securities Act"), as there is an
available exemption for the resale of these securities by the undersigned; or
(iii) there is a finding by a United States District Court having original
jurisdiction or a state court having concurrent jurisdiction regarding the
Securities Act, to the effect that this stock certificate and the shares of
common stock represented thereby can be resold by the undersigned person or his
successors without registration under the Securities Act.

 

(2)   The undersigned person agrees and does hereby advise OTC, the transfer and
registrar for the common stock of the Company and the addressees of this Letter
Agreement that OTC is hereby authorized to place a restriction on the stock
certificates referred herein below on their presentation, reflecting the terms
and conditions of this Letter Agreement, and that OTC shall make appropriate
notations in the transfer records maintained for and on behalf of the Company to
the effect that the following stock certificate have "stop transfer"
instructions until one of the foregoing conditions has been met.

 

(3)   The undersigned shall promptly courier to OTC the following stock
certificate for the imprinting of an appropriate legend reflecting this Letter
Agreement.  The stock certificate subject to this Letter Agreement is as
follows:

     

Stock Certificate Number: A1551

Number of Shares:13,245,001

Name and Address: Michael Vardakis, 601 South State Street, Salt Lake City, Utah
84111

 

 

 

Date: 4/2/04      /s/Michael Vardakis

                              Michael Vardakis


Annex 1.1(d)

 

Wire Transfer Instructions

 

 

Leonard W. Burningham, Trust Account

Account No. 217 00102 15

Wells Fargo Bank

299 South Main, 7th Floor

Salt Lake City, Utah  84111

ABA 121000248

 

 

 


Annex 2.1

 

Disclosure Schedule

 

            The Seller provides the following Disclosure Schedule as required by
Section 2.1 of that certain Installment Purchase Agreement (the “Agreement”)
dated as of June 30, 2006, by and between Michael Vardakis (“Seller”) and David
Price (“Price”) and under which Seller agreed that Price may assign all or any
portion of his rights and obligations under the Agreement to one or more
transferees (“Permitted Designees”).

 

Section 2.2.      No exceptions.

 

Section 2.3.      The Company has an authorized capital of $180,000 divided into
100,000 shares of preferred stock, $1.00 par value, no shares of which are
outstanding; and 800,000,000 shares of common stock, par value $0.0001,
13,723,462 shares of which are currently outstanding.

 

Section 2.4.      No exceptions.

 

Section 2.5.      No exceptions.

 

Section 2.6.      No exceptions.

 

Section 2.7       No exceptions, except that the 10-QSB Quarterly Report for the
quarter ended March 31, 2005, was filed one day late.

 

Section 2.8.      No exceptions, except as updated in Annex 5.5.

 

Section 2.9.      No exceptions.

 

Section 2.10.    No exceptions.

 

Section 2.11.    No exceptions.

 

Section 2.12.    No exceptions.

 

Section 2.13.    No exceptions.

 

Section 2.14.    No exceptions.

 

Section 2.15.    No exceptions.

 

Section 2.16.    No exceptions.

 

Section 2.17.    No exception, except that the Company has limited historical
records prior to 2003.

 

Section 2.18     No exceptions.


 

Annex 5.4(b)

 

Seller Indemnity Agreement

 

 

VARDAKIS INDEMNIFICATION AGREEMENT

 

         This Indemnification Agreement (this “Agreement”) is made as of the
30th day of June, 2006, by and between Michael Vardakis (the “Indemnitor”) and
David Price (“Price”).

          

         WHEREAS, pursuant to that certain Stock Purchase Agreement (the
“Purchase Agreement”) dated as of the date hereof by and between the Indemnitor,
as Seller, and Price and one or more designees of Price (“Permitted Designees”),
as Buyers, the Indemnitor has agreed to sell and transfer to Price and the
Permitted Designees (individually, an “Indemnitee” and collectively, the
“Indemnitees”) 12,345,001 shares of Common Stock, par value $.0001 per share, of
Syntony Group, Inc., a Utah corporation (the “Indemnitor”) (the “Purchased
Shares”), and the Indemnitees have agreed to purchase and accept from the
Indemnitor the Purchased Shares for an aggregate purchase price of US $600,000;
and

          

         WHEREAS, as a condition to the closing (the “Closing”) of the purchase
and sale of the Purchased Shares, the Indemnitor has agreed to execute and
deliver this Agreement to the Indemnitees, and;

          

         WHEREAS, the Indemnitor wishes to provide this Agreement for
indemnification of and the advancing of expenses to the Indemnitees to the
fullest extent (whether partial or complete) permitted by law and as set forth
in this Agreement;

          

NOW THEREFORE, the Indemnitor and Price agree as follows for the benefit of the
Indemnitees:

 

         1.             The Indemnitor agrees that if one or more of the
Indemnitees is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of: (a) any action or omission of the Indemnitor or any
officer, director, employee, counsel, accountant or other agent prior to the
date of the Closing or (b) the inaccuracy or incompleteness of the
representations and warranties of the Indemnitor set forth in the Purchase
Agreement, each such Indemnitee shall be indemnified and held harmless by the
Indemnitor to the fullest extent permitted or authorized by applicable law,
against all cost, expense, liability and loss (including, without limitation,
attorney's fees, judgments, fines, excise taxes or penalties and amounts paid or
to be paid in settlement) (collectively “Expenses”) reasonably incurred or
suffered by each such Indemnitee in connection therewith, and such
indemnification shall inure to the benefit of each such Indemnitee's heirs,
executors and administrators.

 

         2.             The Indemnitor shall advance to each such Indemnitee to
the extent permitted by law all reasonable costs and expenses incurred by each
such Indemnitee in connection with a Proceeding within 30 days after receipt by
the Indemnitor of a written request, with appropriate documentation, for such
advance. Such request shall include an undertaking by each such Indemnitee to
repay the amount of such advance if it shall ultimately be determined that they
are not entitled to be indemnified against such costs and expenses.

 

         3.             Promptly after receipt by each such Indemnitee of notice
of any claim or the commencement of any Proceeding with respect to which each
such Indemnitee is entitled to indemnity hereunder, each such Indemnitee or a
representative of each such Indemnitee shall notify the Indemnitor in writing of
such claim or the commencement of such Proceeding, and the Indemnitor shall (i)
assume the defense of such Proceeding, (ii) employ counsel reasonably
satisfactory to each such Indemnitee and (iii) pay the reasonable fees and
expenses of such counsel.  Notwithstanding the preceding sentence, each such
Indemnitee, at its own expense, shall be entitled to employ counsel separate
from counsel for the Indemnitor and from any other party in such action;
provided, however, if any such Indemnitee reasonably determines that a conflict
of interest exists which makes representation by counsel chosen by the
Indemnitor not advisable or if the Indemnitor fails to employ counsel to assume
the defense of such proceeding, the reasonable fees and disbursements of such
separate counsel for such Indemnitee shall be paid by the Indemnitor to the
extent permitted by law; provided, however, that the Indemnitor shall not be
required to pay for more than one such separate counsel for the Indemnitees.  In
addition, the Indemnitees shall give the Indemnitor such information and
cooperation with regard to such Proceeding as the Indemnitor may reasonably
require and as shall be in the Indemnitees' power.

 

         4.             The Indemnitor shall not be required to indemnify the
Indemnitees against settlements entered into without the consent of the
Indemnitor.  The Indemnitor shall not settle any Proceeding in any manner that
would impose any penalty, limitation or admission on the Indemnitees without the
Indemnitees' written consent.  Neither the Indemnitor nor the Indemnitees shall
unreasonably withhold its or his consent to any proposed settlement.

 

         5.             If one of more of the Indemnitees are entitled under any
provision of this Agreement to indemnification by the Indemnitor for some or a
portion of the Expenses, but not, however, for the total amount thereof, the
Indemnitor shall nevertheless indemnify each such Indemnitee for the portion
thereof to which such Indemnitees are entitled.  Both the Indemnitor and the
Indemnitees acknowledge that in certain instances, federal or state law or
applicable public policy may prohibit the Indemnitor from indemnifying the
Indemnitees under this Agreement or otherwise.

 

         6.             If the Indemnitees have not received full
indemnification within 30 days after making a written demand on the Indemnitor
for indemnification, the Indemnitees shall have the right to enforce their
indemnification rights under this Agreement by commencing litigation in any
court in the State of New York having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court. The
Indemnitor hereby consents to service of process and to appear in any such
proceeding. The remedy provided for in this Section 6 shall be in addition to
any other remedies available to the Indemnitees in law or equity.

 

         7.             It shall be a defense to any action brought by any one
or more of the Indemnitee against the Indemnitor to enforce this Agreement for
Expenses incurred in defending a Proceeding in advance of its final disposition
that it is not permissible under applicable law or under this Agreement for the
Indemnitor to indemnify the Indemnitees for the amount claimed.  In connection
with any such action or any determination by the Indemnitor as to whether the
Indemnitee is entitled to be indemnified hereunder, the burden of proving such a
defense or determination shall be on the Indemnitor. Neither the failure of the
Indemnitor to have made a determination prior to the commencement of such action
by the Indemnitees that indemnification of the claimants is proper under the
circumstances because they have met the standard of conduct set forth in
applicable law, nor an actual determination by the Indemnitor that the
Indemnitees had not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitees have not met the
applicable standard of conduct. For purposes of this Agreement, the termination
of any claim, action, suit, or proceeding, by judgment, order, settlement
(whether with or without court approval), conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnitees did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

 

         8.             The Indemnitor shall indemnify the Indemnitees against
any and all Expenses that are incurred by the Indemnitees in connection with any
action brought by the Indemnitees for indemnification of Expenses by the
Indemnitor under this Agreement or any other agreement or under applicable
law.  In addition, the Indemnitor shall, if so requested by the Indemnitees,
advance the foregoing Expenses to the Indemnitees.

 

         9.             The rights of the Indemnitees hereunder shall be in
addition to any other rights the Indemnitees may have under applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under applicable law, or this Agreement, it is the intent of
the parties that the Indemnitees enjoy by this Agreement the greater benefits so
afforded by such change.  The indemnification rights afforded to the Indemnitees
under this Agreement are contract rights.  

 

         10.         No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.  Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.

 

         11.         In the event of payment under this Agreement, the
Indemnitor shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitees, who shall execute all papers reasonably
required and shall do everything that may be reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Indemnitor effectively to bring suit to enforce such rights.

 

         12.         This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Indemnitor and the Indemnitees and their
respective successors, assigns, spouses, heirs, and personal and legal
representatives.  

 

         13.         If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law.  Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing a provision held to be invalid, void, or
otherwise unenforceable that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

         14.               This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

 

         15.         This Agreement may be executed in one or more counterparts,
all of which shall be deemed to constitute one and the same instrument.

 

         16.         Receipt by either the Indemnitor or Price of a counterpart
of this Agreement manually signed and then scanned electronically and E-mailed
to the other or manually signed and then sent by facsimile transmission to the
other shall, for all purposes, be deemed to be an original counterpart with the
same force and effect as the manually signed counterpart from which it was
electronically reproduced.

 

         17.         All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed as
follows:

 

If to the Indemnitor, to

 

Mr. Michael Vardakis

601 South State Street

Salt Lake City UT 84111

Telephone:   (801) 550-5800

Facsimile:    (801) 359-2032

E-Mail:        mmvardakis@yahoo.com

 

 

With a Copy to

 

Leonard W. Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

 

 

 

If to the Indemnitees, to

 

In care of Hirshfield Law

1035 Park Avenue

Suite 7B

New York NY 10028-0912

Attention: Peter B. Hirshfield, Esq.

Telephone:    (646) 827-9362

Facsimile:     (646)  349-1665

E-Mail:      phirshfield@hirshfieldlaw.com

 

 

Notice of change of address shall be effective only when done in accordance with
this Section 17. All notices complying with this Section 17 shall be deemed to
have been received on the earlier of the date of delivery or on the third
business day after mailing.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

_________________________                                      _______________________

Michael
Vardakis                                                             David Price

 

 


Annex 5.5

 

Adverse Changes

 

            The Seller provides the following Adverse Changes as required by
Section 5.5 of that certain Installment Purchase Agreement (the “Agreement”)
dated as of June 30, 2006, by and between Michael Vardakis (“Seller”) and David
Price (“Price”) and under which Seller agreed that Price may assign all or any
portion of his rights and obligations under the Agreement to one or more
transferees (“Permitted Designees”).

 

 

Name of Creditor    Amount of Debt Leonard W. Burningham, Esq.  $51,586.48 *
Mantyla McReynolds, CPA's 2,802.79 OTC Stock Transfer Company 262.22 Michael
Vardakis 28,580 **

*              As of June 28, 2006, and may increase by no more than $5,000
through June 30, 2006.

**            As of March 31, 2006, and may increase by no more than $10,000
through June 30, 2006.

 

 


Annex 6.4(b)

 

Buyer Indemnity Agreement

 

PRICE INDEMNIFICATION AGREEMENT

 

         This Indemnification Agreement (this “Agreement”) is made as of the
30th day of June, 2006, by and between David Price (the “Indemnitor”) and
Michael Vardakis (the “Indemnitee”).

          

         WHEREAS, pursuant to that certain Stock Purchase Agreement (the
“Purchase Agreement”) dated as of the date hereof by and between the Indemnitee,
as Seller, and the Indemnitor and one or more designees of the Indemnitor
(“Permitted Designees”), as Buyers, the Indemnitee has agreed to sell and
transfer to the Indemnitor and the Permitted Designees 12,345,001 shares of
Common Stock, par value $.0001 per share, of Syntony Group, Inc., a Utah
corporation (the “Company”) (the “Purchased Shares”), and the Indemnitor and the
Permitted Designees have agreed to purchase and accept from the Indemnitee the
Purchased Shares for an aggregate purchase price of US $600,000; and

          

         WHEREAS, as a condition to the closing (the “Closing”) of the purchase
and sale of the Purchased Shares, the Indemnitor has agreed to execute and
deliver this Agreement to the Indemnitee, and;

          

         WHEREAS, the Indemnitor wishes to provide this Agreement for
indemnification of and the advancing of expenses to the Indemnitee to the
fullest extent (whether partial or complete) permitted by law and as set forth
in this Agreement;

          

NOW THEREFORE, the Indemnitor and the Indemnitee agree as follows:

 

            1.           The Indemnitor agrees that if the Indemnitee is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of: (a) a reverse stock split of the Company's outstanding Common Stock
becoming effective on or prior to the second anniversary of the Closing or (b)
the inaccuracy or incompleteness of the representations and warranties of the
Indemnitor set forth in the Purchase Agreement, the Indemnitee shall be
indemnified and held harmless by the Indemnitor to the fullest extent permitted
or authorized by applicable law, against all cost, expense, liability and loss
(including, without limitation, attorney's fees, judgments, fines, excise taxes
or penalties and amounts paid or to be paid in settlement) (collectively
“Expenses”) reasonably incurred or suffered by the Indemnitee in connection
therewith, and such indemnification shall inure to the benefit of the
Indemnitee's heirs, executors and administrators.

 

            2.           The Indemnitor shall advance to the Indemnitee to the
extent permitted by law all reasonable costs and expenses incurred by the
Indemnitee in connection with a Proceeding within 30 days after receipt by the
Indemnitor of a written request, with appropriate documentation, for such
advance. Such request shall include an undertaking by the Indemnitee to repay
the amount of such advance if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified against such costs and expenses.

 

            3.           Promptly after receipt by the Indemnitee of notice of
any claim or the commencement of any Proceeding with respect to which the
Indemnitee is entitled to indemnity hereunder, the Indemnitee shall notify the
Indemnitor in writing of such claim or the commencement of such Proceeding, and
the Indemnitor shall (i) assume the defense of such Proceeding, (ii) employ
counsel reasonably satisfactory to the Indemnitee and (iii) pay the reasonable
fees and expenses of such counsel. Notwithstanding the preceding sentence, the
Indemnitee, at its own expense, shall be entitled to employ counsel separate
from counsel for the Indemnitor and from any other party in such action;
provided, however, if the Indemnitee reasonably determines that a conflict of
interest exists which makes representation by counsel chosen by the Indemnitor
not advisable or if the Indemnitor fails to employ counsel to assume the defense
of such proceeding, the reasonable fees and disbursements of such separate
counsel for the Indemnitee shall be paid by the Indemnitor to the extent
permitted by law; provided, however, that the Indemnitor shall not be required
to pay for more than one such separate counsel for the Indemnitee.  In addition,
the Indemnitee shall give the Indemnitor such information and cooperation with
regard to such Proceeding as the Indemnitor may reasonably require and as shall
be in the Indemnitee's power.

 

            4.           The Indemnitor shall not be required to indemnify the
Indemnitee against settlements entered into without the consent of the
Indemnitor.  The Indemnitor shall not settle any Proceeding in any manner that
would impose any penalty, limitation or admission on the Indemnitee without the
Indemnitee's written consent.  Neither the Indemnitor nor the Indemnitee shall
unreasonably withhold its consent to any proposed settlement.

 

            5.           If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Indemnitor for some or a portion of the
Expenses, but not, however, for the total amount thereof, the Indemnitor shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled. Both the Indemnitor and the Indemnitee acknowledge that
in certain instances, federal or state law or applicable public policy may
prohibit the Indemnitor from indemnifying the Indemnitee under this Agreement or
otherwise.

 

            6.           If the Indemnitee has not received full indemnification
within 30 days after making a written demand on the Indemnitor for
indemnification, the Indemnitee shall have the right to enforce its
indemnification rights under this Agreement by commencing litigation in any
court in the State of New York having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court. The
Indemnitor hereby consents to service of process and to appear in any such
proceeding. The remedy provided for in this Section 6 shall be in addition to
any other remedies available to the Indemnitee in law or equity.

 

            7.           It shall be a defense to any action brought by the
Indemnitee against the Indemnitor to enforce this Agreement for Expenses
incurred in defending a Proceeding in advance of its final disposition that it
is not permissible under applicable law or under this Agreement for the
Indemnitor to indemnify the Indemnitee for the amount claimed.  In connection
with any such action or any determination by the Indemnitor as to whether the
Indemnitee is entitled to be indemnified hereunder, the burden of proving such a
defense or determination shall be on the Indemnitor.  Neither the failure of the
Indemnitor to have made a determination prior to the commencement of such action
by the Indemnitee that indemnification of the claimants is proper under the
circumstances because it has met the standard of conduct set forth in applicable
law, nor an actual determination by the Indemnitor that the Indemnitee had not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct. For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

            8.           The Indemnitor shall indemnify the Indemnitee against
any and all Expenses that are incurred by the Indemnitee in connection with any
action brought by the Indemnitee for indemnification of Expenses by the
Indemnitor under this Agreement or any other agreement or under applicable
law.  In addition, the Indemnitor shall, if so requested by the Indemnitee,
advance the foregoing Expenses to the Indemnitee.

 

            9.           The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under applicable law, or this Agreement, it is the intent of
the parties that the Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change.  The indemnification rights afforded to the Indemnitee
under this Agreement are contract rights. 

 

            10.         No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

 

            11.         In the event of payment under this Agreement, the
Indemnitor shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers reasonably
required and shall do everything that may be reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Indemnitor effectively to bring suit to enforce such rights.

 

            12.         This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Indemnitor and the Indemnitee and their
respective successors, assigns, spouses, heirs, and personal and legal
representatives.  

 

            13.         If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law.  Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing a provision held to be invalid, void, or
otherwise unenforceable that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

            14.         This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

 

            15.         This Agreement may be executed in one or more
counterparts, all of which shall be deemed to constitute one and the same
instrument.

 

            16.         Receipt by either the Indemnitor or the Indemnitee of a
counterpart of this Agreement manually signed and then scanned electronically
and E-mailed to the other or manually signed and then sent by facsimile
transmission to the other shall, for all purposes, be deemed to be an original
counterpart with the same force and effect as the manually signed counterpart
from which it was electronically reproduced.

 

            17.         All notices, demands, and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed as
follows:

 

If to the Indemnitee, to

 

Mr. Michael Vardakis

601 South State Street

Salt Lake City UT 84111

Telephone:   (801) 550-5800

Facsimile:    (801) 359-2032

E-Mail:         mmvardakis@yahoo.com

 

 

With a Copy to

 

Leonard Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

 

 

 

If to the Indemnitor, to

 

In care of Hirshfield Law

1035 Park Avenue

Suite 7B

New York NY 10028-0912

Attention: Peter B. Hirshfield, Esq.

Telephone:    (646) 827-9362

Facsimile:     (646)  349-1665

E-Mail:      phirshfield@hirshfieldlaw.com

 

 

Notice of change of address shall be effective only when done in accordance with
this Section 17. All notices complying with this Section 17 shall be deemed to
have been received on the earlier of the date of delivery or on the third
business day after mailing.

 

         IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

_________________________                                      _______________________

Michael
Vardakis                                                             David Price